Ed Juez Asooiado SeñoR "Wole,
emitió la opinión del tribunal.
Este fué mi pleito sobre devolución de contribuciones lla-gadas bajo protesta sobre varios artículos introducidos en Puerto Rico de los Estados Unidos.
Como ha sido presentada por los abogados en este caso la cuestión principal que ha de ser discutida es si la Ley Foraker, en tanto en cuanto prohibe la imposición de una contribución a las importaciones, es todavía la ley de esta jurisdicción después de la aprobación de nuestra actual Ley Orgánica conocida por Acta Jones.
La Ley Foraker (Apr. 12,1900, 7 Fed. Stat. Ann., 2nd 1259, Art. 3) prescribía lo siguiente:
“.y en ningún caso podrá cobrarse derecho alguno de aduana, después del primer día de marzo de mil novecientos dos, *37sobre mercancías y artículos que entren en Puerto Rico procedentes de los Estados Unidos y vice-versa.”
El artículo 58 de la Ley Jones (Mar. 2, 1917, Fed. Stat. Ann. 1918, p. 608) es como sigue:
• “Art.-58. — Todas las leyes o partes de leyes aplicables a Puerto Rico que no estén en contradicción con cualquiera de las disposiciones de esta Ley, incluyendo las leyes relativas a tarifas, aduanas y dere-chos de importación en Puerto Rico prescritas por la Ley del Con-greso titulada ‘Ley para proveer temporalmente de rentas y un go-bierno civil a Puerto Rico, y para otros fines,’ aprobada en 12 de abril de 1900, continúan por la presente en vigor, y todas las leyes y partes de leyes incompatibles con las disposiciones. de esta Ley, quedan por la presente derogadas.”
Este artículo en sí parece dejar en vigor el referido ar-tículo que lia sido citado de la Ley Foraker. Nos sentimos obligados a sostener que no bay nada en la Ley Jones que por necesaria deducción originara una derogación del indi-cado artículo. Tenemos, además, la idea de que fue la in-tención del Congreso de bacer a Puerto Rico lo mismo que los varios Estados donde las contribuciones a las importa-ciones de un Estado a otro están excluidas de modo expreso por la Constitución de los Estados Unidos, a saber:
“Art. 1, sec. IX, subdivisión 5. — No se impondrán contribuciones o derechos sobre los artículos que se exportan de los Estados.
“Id., sec. X, subdivisión 2. — Los Estados no podrán sin el con-sentimiento del Congreso establecer impuestos o derechos sobre las importaciones y exportaciones, salvo cuando es absolutamente nece-sario para hacer cumplir sus leyes de inspección; y el producto neto de todos los derechos e impuestos cobrados por un Estado bajo este concepto, pertenecerá al Tesoro de los Estados Unidos, quedando su-jetas todas esas leyes a la revisión y aprobación del Congreso.
Sentado ésto, podemos examinar el artículo 18 de la Ley de 1921 (No. 42, julio 1°., p. 299). Dicbo artículo prescribe lo siguiente:
“18. Vehículos de motor y accesorios. — Sobre todo vehículo de motor, automóviles, motocicletas, coches laterales para motocicletas, mo-*38tores para bicicletas y lanchas, auto-camiones, autovagones, carros eléctricos, autos de arrastre y tractores (sin incluir los tractores agrí-colas), y sobre toda goma sólida o neumática, tubos interiores, y sobre piezas y accesorios para cualesquiera de los artículos enume-rados en este párrafo, que se produzcan, fabriquen, introduzcan o traigan a Puerto Rico, un impuesto de diez (10) por ciento ad valorem.”
Como indica la apelante, refiriéndose al cas'o de Fantau-ssi anotado bajo el nombre de Sucesores de C. y J. Fantauzzi v. La Asamblea Municipal de Arroyo, 30 D. P. R. 423, estas contribuciones que se trataron de imponer son claramente impuestos o arbitrios. Ellas no tienen por objeto una con-tribución sobre la propiedad, o una impuesta a la propiedad existente, sino que toda la idea de dicho artículo 18 es llegar a las especialidades como la fabricación o importación y otras semejantes. Convenimos con los abogados de ambas partes en que el mero hecho de que el artículo 18 no emplee la palabra “importar”, no hace diferencia. Introducir o traer a Puerto Eico es sinónimo de importar.
Hemos estado considerando las cuestiones promovidas en cierto modo como si el asunto estuviera debidamente ante nuestra consideración, toda vez que el gobierno especialmente así lo ha solicitado de nosotros. En realidad la sentencia debe ser confirmada solamente por la alegación de prescrip-ción que ha sido presentada.
El Gobierno sostuvo en la corte inferior y logró demostrar, que este pleito fue establecido más de quince días después de haberse verificado el pago bajo protesta. Por tanto si la Ley No. 17 de 1920 (13 de mayo, p. 125) es aplicable como mantuvo el Gobierno y la corte inferior resolvió, la acción había prescrito. La constitucionalidad de la referida ley en ciertos particulares fué sostenida por esta corte en el caso de Freiría v. El Tesorero de Puerto Rico, 32 D. P. R. 663. La constitucionalidad de esa ley no se disputa aquí.
El Gobierno ha dejado enteramente de discutir la alega-*39eión de prescripción y la apelante pretende inferir de este mero hecho que dicha ley no es aplicable. Como la corte inferior resolvió que la acción había prescrito, no podemos re-vocar este caso sin hacer nn examen de la cuestión. La corte leyó la referida ley y sostuvo que el término de quince días fijado en ella era aplicable.
La apelante sostiene que la Ley No. 17 de 1920, Leyes de 1920, p. 125, sólo es aplicable a las contribuciones generales sobre la propiedad y no a los arbitrios e impuestos deter-minados especialmente por la contribución que aquí se trató de cobrar. La ley, sinembargo, es muy general. Su texto es como sigue:
‘£ Sección 1. — Cuando algún contribuyente creyere que no debe pagar una contribución por ser ilegal, excesiva o errónea, la pagará a requerimiento del recaudador de contribuciones de su distrito, y pedirá a dicho recaudador, si desea hacer alguna reclamación, que consigne al dorso del recibo de la contribución que la paga bajo protesta por considerarla ilegal, excesiva o errónea cuya nota firmará el colector.”
Con arreglo a este artículo es claro que cualquier con-tribución en Puerto Rico está comprendida en sus términos.
Tal estatuto es el remedio exclusivo de un contribuyente local. Snyder v. Marks, 109 U. S. 189, 27 L. ed. 901; Shelton v. Platt, 139 U. S. 591, 597, 35 L. ed. 273; Burrill v. Locomobile Co., 258 U. S. 34, 66 L. ed. 450, citado con aproba-ción por esta corte en el caso de Riera v. Benedicto, 32 D. P. R. 107, que interpreta la ley de 1911. Como allí se re-solvió, este principio es aplicable aún en el caso de un esta-tuto anticonstitucional que trata de poner en vigor una con-tribución.
Ni tampoco podemos convenir con la apelante al sostener que la fecha del pago bajo protesta no fué determinada. La teoría es que de acuerdo con los dos primeros artículos de la ley de 1920 el término debe correr a partir de la fecha en que el recaudador ha endosado el recibo, y no *40desde el verdadero momento del pago, y que el gobierno tiene la obligación de demostrar la fecba del recibo.
Creemos que fue la intención de la Legislatura como re-vela el artículo 1, que el pago y el recibo deben ser actos contemporáneos. En otras palabras que el contribuyente no tiene que hacer ningún pago excepto a cambio de un recibo. Por tanto cuando él verifica el pago la presunción sería que él obtuvo un recibo al mismo tiempo.
Es condición precedente al derecho de acción como revela el artículo 2 de la ley de 1920, que el contribuyente después de hacer el pago presente una demanda dentro del término de quince días “a contar de la fecha que tenga la nota de la protesta del pago firmada por el colector.” De modo que el acto de firmar el colector es parte de dicha condición, el pleito quizás depende de esto y el contribuyente o debe ex-presarlo en la demanda o el acto de dar el recibo el colector se presume en favor del derecho del contribuyente a presen-tar la demanda.
De todos modos, interpretadas razonablemente las alega-ciones de la demanda donde se alega el pago bajo protesta como verificado en cierta fecha, significan y dan a entender un cumplimiento con la condición precedente tanto por el con-tribuyente como por el colector.

Bebe confirmarse la •sentencia apelada.